UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


WENDELL C. ROBINSON,                                 )
                                                     )
and                                                  )
                                                     )
MAY T. JUNG-ROBINSON,                                )
                                                     )   Civil Case No. 12-0278 (RJL)
                Plaintiffs,                          )
                                                     )
                       v.                            )
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                Defendant.                           )


                                          ORDER

~he             reasons set forth in the Memorandum Opinion entered this date, it is this

~dayofJune,2013,hereby

        ORDERED that the defendant's Motion to Dismiss [Dkt. #8] is GRANTED; and

it is further

        ORDERED that plaintiffs Amended Complaint [Dkt. #6] is DISMISSED.

        SO ORDERED.




                                              7